BLAND, P. J.
1. (dissenting) But two questions are presented by the record and briefs for determination. They are, first, whether or not, on the pleadings and facts, injunction is the appropriate remedy, and, second, whether or not the county court had any legal authority to employ Mr. Crawford at the expense of the county to render the services contracted for and rendered by him. It is admitted by 'defendants “that at the time of the issuance, of the injunction said Crawford had performed a large part of the services under the attempted contract, and that at the time of the issuance of the injunction, the defendants, as the county court of Stone county, were about to order the issuance of a warrant upon the county treasurer for the payment of the services that had been performed, for the amount earned up to that date at the rate of $10 per day by said Crawford.” The county court and the county attorney contend and insist that said obligation is the obligation of the county, and that said county court was prepared to order the issuance of the warrant at the time of the issuance of said injunction. Prom this admission it appears that the county court would have issued the warrant notwithstanding the petition of the fifty citizens and taxpayers filed in the circuit court, asking that court to determine whether or not the contract with Crawford was valid or invalid, and but for the injunction defendants would have done the mischief, the doing of which plaintiffs seek to enjoin. But it is contended by defendants that section 6763, supra, affords a complete remedy and the only one open to plaintiffs, in the circumstances. This section provides a method of inquiry into the legality of contracts made by the county court, as agent of the county, which does not exist independent of the statute, and seems to contem*343plate that the inquiry should he made before the contract is performed or its performance is entered upon by the other contracting” party. The remedy is purely statutory and does not exclude any remedy at law or in equity that existed prior to its enactment. It is well settled that a bill in equity will lie to enjoin a public municipal corporation from acting in contravention of the laws of the State, and that this remedy is available to taxpaying citizens of the municipality, whose individual interests or property will be affected by the illegal act, such as the illegal disbursement of public funds. [State ex rel. Cramer v. Hager, 91 Mo. 452; State v. Saline County Court, 51 Mo. 350; Black v. Ross, 37 Mo. App. 250.] Therefore, if defendants were about to illegally disburse public funds of Stone county to Crawford, the plaintiffs, as taxpaying citizens, were entitled to enjoin defendants.
2. Did the defendants, as the fiscal agents of Stone county, have power to employ Crawford, at the expense of the county, to perform the services he performed? That Crawford’s services were beneficial to the county does not admit of question, but the question is not one of benefit or no benefit, but whether the employment of Crawford was authorized by law. Section 1778, Revised Statutes 1899, provides:
“In the settlements required by law to be made by the county court with treasurers and other officers holding county funds, whether quarterly, yearly or otherwise, it shall be the duty of the court, or some judge thereof, to ascertain by actual examination and count the amount of balances and funds in the hands of such officers, and to what particular fund it appertains, and such examination and count shall include all funds on hand up to the day on which such settlement is made.”
In making these settlements the county court does not act in a judicial capacity and its settlements may be set aside for mistake. [State to use, etc., v. Roberts et al., 62 Mo. 398; Cole County v. Dallmeyer, 101 Mo. 57.] *344The section imposes the duty on the county court, or some judge thereof, to ascertain the condition of accounts by “actual examination and count.” The section is the warrant of authority to the county court to make these settlements and in making them the court acts as the agent of the county (Wolcott v. Lawrence County, 26 Mo. 272) and its agency or powers are restricted to such as are expressly conferred by statute (State ex rel. v. Shortridge et al., 56 Mo. 126; Sturgeon v. Hampton, 88 Mo. 204; State ex rel. v. Wilder, 20 Mo. l. c. 105). But defendants contend that the employment of an expert accountant is incident to the power to make settlements with public officers. Defendants allege in their answer that they are farmers by occupation and not competent to discharge the duties imposed upon them by section 1778, supra; that the employment of an expert accountant was indispensable, and contend that the power to employ an accountant is impliedly conferred by the section. The reading of the section repels this contention for it provides that the court, or one of the judges thereof, shall “ascertain by actual examination and count the amount of balances and funds,” etc. The duty is a personal one, which cannot be delegated to another, and an examination and count made by any person other than by the court, or a member thereof, is of no binding force on any one. The statute intended that the results reached by the settlement should be official and legally binding on the officers with whom the settlement is made, subject to attack for fraud or mistake, and selected as the agents of the county to make the settlement, the county court composed of persons, who, in contemplation of law, would be peculiarly fitted to make the settlement. It was not thought by the Legislature, after providing for frequent settlements by the county officers and designating competent agents of the county to make the settlements, that the accounts of the officers would, or could, become so complicated and entangled as to re*345quire the services of an expert to untangle them, and such condition would never arise if the county courts would require officers to settle at the time and in the manner required by law, and we unhesitatingly conclude that the county court of Stone county had no power or authority to employ Mr. Crawford, at the expense of the county, to do what the law requires the county court, or some judge thereof to do.
Defendants cite a number of cases where it has been held that county courts possess such implied powers as are necessary to carry out express grants of power, such as to purchase a site for a courthouse, where the court is expressly authorized to erect a courthouse. These cases are inapplicable to the facts in this case, for the reason the county court did not contract with Crawford to do something incidental to the exercise of a granted power, but employed him to exercise a power which the law expressly provides must be exercised by the court or by one of the judges thereof, to-wit, by an actual and personal examination and count.
I therefore think the judgment should be reversed and the alternative, writ made perpetual and dissent from the opinion of the majority of the court and ask that the case be certified to the Supreme Court for final decision.